DETAILED ACTION
Applicant’s Amendment filed on February 5, 2021. 
Claims 1, 5, 11, 14, 16-18 and 20 are amended in the amendment.
Claims 21-26 are newly added in the preliminary amendment.
Claims 1-5, 11-14 and 16-26 have been examined.

Claim Objections
Claims  6-10 are objected to because of the following informalities:  
In claim 6-10, at lines 1-2, “6-10. (Canceled) The method of claim 1, wherein the determining comprises determining, based on an online service status of the user, the second address.” should be changed to “6-10. (Canceled) ”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 11-14 and 16-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9-10, 11-13 and 18 of U.S. Patent No. 9,998,560 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1, 9-10, 11-13 and 18-19 of the U.S. Patent No. 9,998,560 B2 are similar to claims 1-5, 11-14 .

Current Application claims 1-5 and 21-24
560’ application claims 1, 9-10, 11-13 and 18
1. (Currently Amended) A method comprising: 
receiving, by a computing device, an incoming communication indicating a first address as a destination of the incoming communication; 
determining, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address; and 
sending the incoming communication indicating the second address as the destination of the incoming communication.
2. (Previously Presented) The method of claim 1, further comprising: prior to the determining, associating the source of the incoming communication with the second address.  
3. (Previously Presented) The method of claim 1, further comprising: prior to the determining and based on the user preference, configuring the computing device to associate the source with the second address.  
4. (Previously Presented) The method of claim 1, further comprising: prior to the determining, receiving the user preference indicating the source and the second 

23. (New) The method of claim 1, wherein the determining further comprises determining, based on the identity of the source of the incoming communication, a third address, and wherein the sending further comprises sending the incoming communication indicating the third address as the destination of the incoming communication.  
24. (New) The method of claim 1, wherein the identity of the source of the incoming communication comprises at least one of: 
a source address of the incoming communication; a telephone number identifying the source of the incoming communication; or an email address identifying the source of the incoming communication.

5. (Currently Amended) The method of claim 1, wherein the determining the second address is based on at least one of:  
a social network status; 
an online service status of the user, 
a schedule; 
a device status; 
a capability of a device; or  
a location of a device.








associating preferences with a plurality of user devices associated with different public facing identities;
receiving, at a computing device, an outgoing communication from a first user device among the plurality of user devices, the outgoing communication indicating a first public facing identity as a source of the outgoing communication;
mapping the first public facing identity of the outgoing communication to a second public facing identity associated with a second user device among the plurality of user devices according to a schedule of the preferences indicating when the first public facing identity is to be mapped to the second public facing identity; and
routing the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication. 

11. A method comprising:
receiving, at a computing device, an outgoing communication indicating a first public facing identity as a source of the outgoing communication;
identifying a second public facing identity based at least in part on the first public facing identity of the outgoing communication, a date, and a time; and
transmitting the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication.
12. The method of claim 11, further comprising:
associating user preferences with the first public facing identity and the second public facing identity.
13. The method of claim 12, wherein the identifying the second public facing identity is further based on the user preferences associated with the first public facing identity.













18. A method comprising:
receiving, by a computing device, an outgoing communication indicating a first user device, of a group of associated user devices, as a source of the outgoing communication;
changing a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device of the group of associated user devices, wherein the second user device is determined based on a schedule; and
transmitting the outgoing communication that indicates the second user device of the 

22. (New) The method of claim 1, wherein the first address comprises an address of a first device associated with the user, and wherein the second address comprises an address of a second device, different from the first device, associated with the user.  

9. The method of claim 1, further comprising:
receiving, at the computing device, an incoming communication directed to a particular public facing identity; and
routing the incoming communication to a particular user device among the plurality of user devices.
10. The method of claim 9, further comprising:
determining, using user preferences and the particular public facing identity of the incoming communication, the particular user device from among the plurality of user devices.

TABLE 1

The difference between claim 1-5 and 21-24 of the current application and claims 1, 9-10, 11-13 and 18 of the 560’ application is that the current application determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address and the 560’ application maps the first public facing identity of the outgoing communication to a second public facing identity in independent claim 1, identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication in independent claim 11, and as well as changes a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device in independent claim 18.  Both the current application and the 560’ application determine/map/identify a first address/first public facing identity to a second address/second public facing identity message and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address” with “maps the first public facing identity of the outgoing communication to a second public facing identity”, “identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication” and as well as “changes a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device” because the remaining elements would have performed the same function (i.e., determine/map/identify/change a first address/first public facing identity to a second address/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second address/second public facing identity) as before.  Such substitution would not interfere with the functionality of the remaining elements.
Current Application claim 11-14 and 25
560’ application claims 1, 9-10, 11-13 and 18
11. (Currently Amended An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
a first address as a destination of the incoming communication; 
determine, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address; and 
send the incoming communication indicating the second address as the destination of the incoming communication.  
12. (Previously Presented) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
associate the source of the incoming communication with the second address.  
13. (Previously Presented) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
receive the user preference indicating the source and the second address; and  Page 3 of 6Appln. No.: 15/973,733 Preliminary Amendment dated November 29, 2018 
generate, based on the user preference, configuration data to associate the source with the second address.  







14. (Currently Amended) The apparatus of claim 11, wherein the second address is determined based on at least one of:  
a social network status; 

a schedule; 
a device status; 
a capability of a device; or  
a location of a device.

associating preferences with a plurality of user devices associated with different public facing identities;
receiving, at a computing device, an outgoing communication from a first user device among the plurality of user devices, the outgoing communication indicating a first public facing identity as a source of the outgoing communication;
mapping the first public facing identity of the outgoing communication to a second public facing identity associated with a second user device among the plurality of user devices according to a schedule of the preferences indicating when the first public facing identity is to be mapped to the second public facing identity; and
routing the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication. 

11. A method comprising:
receiving, at a computing device, an outgoing communication indicating a first public facing identity as a source of the outgoing communication;
identifying a second public facing identity based at least in part on the first public facing identity of the outgoing communication, a date, and a time; and
transmitting the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication.
12. The method of claim 11, further comprising:
associating user preferences with the first public facing identity and the second public facing identity.
13. The method of claim 12, wherein the identifying the second public facing identity is further based on the user preferences associated with the first public facing identity.

18. A method comprising:
receiving, by a computing device, an outgoing communication indicating a first user device, of a group of associated user 
changing a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device of the group of associated user devices, wherein the second user device is determined based on a schedule; and
transmitting the outgoing communication that indicates the second user device of the group of associated user devices as the source of the outgoing communication.

9. The method of claim 1, further comprising:
receiving, at the computing device, an incoming communication directed to a particular public facing identity; and
routing the incoming communication to a particular user device among the plurality of user devices.
10. The method of claim 9, further comprising:
determining, using user preferences and the particular public facing identity of the incoming communication, the particular user device from among the plurality of user devices.

TABLE 2

The difference between claims 11-14 and 25 of the current application and claims 1, 9 and 11-13 of the 560’ application is that the current application determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address and the 560’ application maps the first public facing identity of the outgoing communication to a second public facing identity in independent claim 1, identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication in independent changes a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device in independent claim 18.  Both the current application and the 560’ application determine/map/identify a first address/first public facing identity to a second address/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second address/second public facing identity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address” with “maps the first public facing identity of the outgoing communication to a second public facing identity”, “identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication” and as well as “changes a public facing identity of the outgoing communication from a first public facing identity associated with the first user device to a second public facing identity associated with a second user device” because the remaining elements would have performed the same function (i.e., determine/map/identify/change a first address/first public facing identity to a second address/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second address/second public facing identity) as before.  Such substitution would not interfere with the functionality of the remaining elements.

560’ application claims 1, 9-10 and 11-13
16. (Currently Amended) One or more non-transitory computer-readable media comprising instructions that, when executed, cause a computing device to: 
receive an incoming communication indicating a first address as a destination of the incoming communication; 
determine, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address; and 
send the incoming communication indicating the second address as the destination of the incoming communication.  
17. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to: 
associate the source of the incoming communication with the second address.

1. A method comprising:
associating preferences with a plurality of user devices associated with different public facing identities;
receiving, at a computing device, an outgoing communication from a first user device among the plurality of user devices, the outgoing communication indicating a first public facing identity as a source of the outgoing communication;
mapping the first public facing identity of the outgoing communication to a second public facing identity associated with a second user device among the plurality of user devices according to a schedule of the preferences indicating when the first public facing identity is to be mapped to the second public facing identity; and
routing the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication. 

9. The method of claim 1, further comprising:
receiving, at the computing device, an incoming communication directed to a particular public facing identity; and
routing the incoming communication to a particular user device among the plurality of user devices.

11. A method comprising:
receiving, at a computing device, an outgoing communication indicating a first public facing identity as a source of the outgoing communication;
identifying a second public facing identity based at least in part on the first public facing identity of the outgoing communication, a date, and a time; and
transmitting the outgoing communication with an indication of the second public facing 
12. The method of claim 11, further comprising:
associating user preferences with the first public facing identity and the second public facing identity.
13. The method of claim 12, wherein the identifying the second public facing identity is further based on the user preferences associated with the first public facing identity.

9. The method of claim 1, further comprising:
receiving, at the computing device, an incoming communication directed to a particular public facing identity; and
routing the incoming communication to a particular user device among the plurality of user devices.
10. The method of claim 9, further comprising:
determining, using user preferences and the particular public facing identity of the incoming communication, the particular user device from among the plurality of user devices.

TABLE 3

The difference between claims 16-17 and 26 of the current application and claims 1, 9-10 and 11-13 of the 560’ application is that the current application determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address and the 560’ application maps the first public facing identity of the outgoing communication to a second public facing identity in dependent claim 1 as well as identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication in independent claim 11.  Both the current application and the 560’ 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determines, based on a source of the incoming communication and based on a user preference of a user associated with the first address, a second address” with “maps the first public facing identity of the outgoing communication to a second public facing identity” as well as “identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication” because the remaining elements would have performed the same function (i.e., determine/map/identify a first address/first public facing identity to a second address/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second address/second public facing identity) as before.  Such substitution would not interfere with the functionality of the remaining elements.
Current Application claims 18-20
560’ application claims 1, 9-10 and 11-13 
18. (Currently Amended) A method comprising: 
receiving, by a computing device, a communication associated with a first identity associated with a user; 
determining, based on an identity of a source of the communication and configuration data associating sources of communications with different identities associated with the user, a second identity; and 
sending, based on the second identity, the communication.  
19. (Previously Presented) The method of claim 18, further comprising: 
prior to the receiving the communication, receiving one or more user preferences indicating the source or the second identity; and 
modifying, based on the one or more user preferences, the configuration data to associate the source with the second identity.  


associating preferences with a plurality of user devices associated with different public facing identities;
receiving, at a computing device, an outgoing communication from a first user device among the plurality of user devices, the outgoing communication indicating a first public facing identity as a source of the outgoing communication;
mapping the first public facing identity of the outgoing communication to a second public facing identity associated with a second user device among the plurality of user devices according to a schedule of the preferences indicating when the first public facing identity is to be mapped to the second public facing identity; and
routing the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication. 

9. The method of claim 1, further comprising:
receiving, at the computing device, an incoming communication directed to a particular public facing identity; and
routing the incoming communication to a particular user device among the plurality of user devices.

11. A method comprising:
receiving, at a computing device, an outgoing communication indicating a first public facing identity as a source of the outgoing communication;
identifying a second public facing identity based at least in part on the first public facing identity of the outgoing communication, a date, and a time; and
transmitting the outgoing communication with an indication of the second public facing identity as the source of the outgoing communication.
12. The method of claim 11, further comprising:
associating user preferences with the first public facing identity and the second public facing identity.
13. The method of claim 12, wherein the identifying the second public facing identity is further based on the user preferences associated with the first public facing identity.

determining a status of the user or of a device associated with one of the different identities, 
wherein the determining the second identity comprises determining, based on the status, the second identity.
10. The method of claim 9, further comprising:
determining, using user preferences and the particular public facing identity of the incoming communication, the particular user device from among the plurality of user devices.

TABLE 4

The difference between claim 18-20 of the current application and claims 1, 9-10 and 11-13 of the 560’ application is that the current application determines, based on a source of the communication and configuration data associating sources of communications with different identities associated with the user, a second identity and the 560’ application maps the first public facing identity of the outgoing communication to a second public facing identity associated with a second user device among the plurality of user devices according to a schedule of the preferences indicating when the first public facing identity is to be mapped to the second public facing identity in dependent claim 1 as well as identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication in independent claim 11.  Both the current application and the 560’ application determine/map/identify a first identity/first public facing identity to a second identity/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second identity/second public facing identity.
determines, based on a source of the communication and configuration data associating sources of communications with different identities associated with the user, a second identity” with “maps the first public facing identity of the outgoing communication to a second public facing identity” as well as “identifies a second public facing identity based at least in part on the first public facing identity of the outgoing communication” because the remaining elements would have performed the same function (i.e., determine/map/identify a first identity/first public facing identity to a second identity/second public facing identity message and send/route/transmit the incoming/outgoing communication with an indication of the second identity/second public facing identity) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 20 of the current application and claim 10 of the 560’ application is that claim 20 of the current application recite the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 11-14 and 16-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Emam et al. (US 2005/0201533 A1), hereinafter referred to as Emam.

With respect to claim 1, Emam teaches A method comprising: 
receiving, by a computing device, an incoming communication indicating a first address as a destination of the incoming communication (call processing component  [a computing device] processes rules or preferences that are specified by a called party (also referred to herein as the client); call preferences define the conditions and action to be taken, if any, upon receipt of a call; if the caller is John then a preference can be provided that immediately forwards the call to the most accessible client device at the time of the call, para. 0032; Sean then calls John's number (e.g., 555-555-1234) [first address], para. 0034); 
determining, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address (upon receipt of a call and identification of a caller [an identity of a source of the incoming communication], the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [second address], para. 0037; caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; Caller ID information can be received or retrieved in a manner as is known in the art, para. 0055); and 
sending the incoming communication indicating the second address as the destination of the incoming communication (caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; forwarding the call to another number [second address], para. 0037).

The method of claim 1, further comprising: 
prior to the determining, associating the source of the incoming communication with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [associating a source with second address by defined the rules as preferences], para. 0037).

With respect to claim 3, Emam teaches The method of claim 1, further comprising: 
prior to the determining and based on the user preference, configuring the computing device to associate the source with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to associating a source with second address by defined the rules as preferences], para. 0037;).

With respect to claim 4, Emam teaches The method of claim 1, further comprising: 
prior to the determining, receiving the user preference indicating the source and the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [associating a source with second address by defined the rules as preferences], para. 0037); and 
associating the source with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035;upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to associating a source with second address by defined the rules as preferences], para. 0037).

With respect to claim 5, Emam teaches The method of claim 1, wherein the determining the second address is based on at least one of:
a social network status;
an online service status of the user;
a schedule (call preferences designed to utilize calendar data to take some action if the calendar indicates a user or client is unavailable at the time a call is received, para. 0032 caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; Caller ID information can be received or retrieved in a manner as is known in the art, para. 0055);
a device status;
a capability of a device; or 
a location of a device.

With respect to claim 11, Emam teaches An apparatus (call processing component, para. 32) comprising: 
one or more processors (processor, para. 0058; fig. 13); and 
memory storing instructions that, when executed by the one or more processors (memory, para. 0058; fig. 13), cause the apparatus to: 
receive an incoming communication indicating a first address as a destination of the incoming communication (call processing component  [a computing device] processes rules or preferences that are specified by a called party (also referred to herein as the client); call preferences define the conditions and action to be taken, if any, upon receipt of a call; if the caller is John then a preference can be provided that immediately forwards the call to the most accessible client device at the time of the call, para. 0032; Sean then calls John's number (e.g., 555-555-1234) [first address], para. 0034); 
determine, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address (upon receipt of a call and identification of a caller [an identity of a source of the incoming communication], the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [second address], para. 0037; caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. ; and 
send the incoming communication indicating the second address as the destination of the incoming communication (caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; forwarding the call to another number [second address], para. 0037).

With respect to claim 12, Emam teaches The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
associate the source of the incoming communication with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [associating a source with second address by defined the rules as preferences], para. 0037)).

The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
receive the user preference indicating the source and the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [indicating/defining a source with second address by defined the rules as preferences], para. 0037); and 
generate, based on the user preference, configuration data to associate the source with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035;upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [generating a source with second address by defined the rules as preferences], para. 0037).

The apparatus of claim 11, wherein the d second address is determined based on at least one of:
a social network status;
an online service status of the user;
a schedule (call preferences designed to utilize calendar data to take some action if the calendar indicates a user or client is unavailable at the time a call is received, para. 0032 caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; Caller ID information can be received or retrieved in a manner as is known in the art, para. 0055);
a device status;
a capability of a device; or 
a location of a device.

With respect to claim 16, Emam teaches One or more non-transitory computer-readable media comprising instructions that, when executed, cause a computing device to: 
receive an incoming communication indicating a first address as a destination of the incoming communication (call processing component  [a computing device] processes rules or preferences that are specified by a called party (also referred to herein as the client); call preferences define the conditions and action to be taken, if any, upon receipt of a call; if the caller is John then a preference can be first address], para. 0034); 
determine, based on an identity of a source of the incoming communication and based on a user preference of a user associated with the first address, a second address (upon receipt of a call and identification of a caller [an identity of a source of the incoming communication], the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [second address], para. 0037; caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; Caller ID information can be received or retrieved in a manner as is known in the art, para. 0055); and 
send the incoming communication indicating the second address as the destination of the incoming communication (caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a second address], para. 0037).

With respect to claim 17, Emam teaches The one or more non-transitory computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to: 
associate the source of the incoming communication with the second address (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [associating a source with second address by defined the rules as preferences], para. 0037).

With respect to claim 18, Emam teaches A method comprising: 
receiving, by a computing device, a communication associated with a first identity associated with a user (call processing component  [a computing device] processes rules or preferences that are specified by a called party (also referred to herein as the client); call preferences define the conditions and action to be taken, if any, upon receipt of a call; if the caller is John then a preference can be provided that immediately forwards the call to the most accessible client device at the time of the call, first address], para. 0034); 
determining, based on an identity of a source of the communication and configuration data associating sources of communications with different identities associated with the user, a second identity (upon receipt of a call and identification of a caller [an identity of a source of the incoming communication], the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [second identity], para. 0037; caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second address] in accordance with a preference, para. 0054; Caller ID information can be received or retrieved in a manner as is known in the art, para. 0055); and 
sending, based on the second identity, the communication (caller identification information is received or retrieved and at 1020 caller identification is validated against one or more client rules or preferences; callers are matched to specific preferences; calls forwarded to different client phone number [including second identity] in accordance with a preference, para. 0054; forwarding the call to another number [second identity], para. 0037).

The method of claim 18, further comprising: 
prior to the receiving the communication, receiving one or more user preferences indicating the source or the second identity (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035; upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [associating a source with second identity by defined the rules as preferences], para. 0037); and 
modifying, based on the one or more user preferences, the configuration data to associate the source with the second identity (graphical user interface 400 can collaborate with API 330 (FIG. 3) to generated and subsequently store client call preferences, para. 0035;upon receipt of a call and identification of a caller, the preference engine of the call processing component can search through the preference store to locate a corresponding rule if in fact one has been defined; preference engine locates Bill/caller and retrieves the associated preference(s); the preference(s) can then be executed action generated including but is not limited to forwarding the call to another number [defining a source with second identity by defined the rules as preferences], para. 0037).

The method of claim 18 further comprising: 
determining a status of the user or a device associated with one of the different identities ((the caller identification information is utilized in conjunction with other variables such as the status and/or location of the called person or entity to execute call preferences or rules specified by a called person, para. 0006; the called party’s status can be determined utilizing stored application information, para.  0056), 
wherein the determining comprises determining, based on the status, the second identity (the caller identification information is utilized in conjunction with other variables such as the status and/or location of the called person or entity to execute call preferences or rules specified by a called person, para. 0006; forwarding calling parties to a different number than was dialed, para. 0030; a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039).

With respect to claim 21, Emam teaches The method of claim 1, wherein the first address comprises an address associated with a second computing device different from the computing device (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to .

With respect to claim 22, Emam teaches The method of claim 1, 
wherein the first address comprises an address of a first device associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039), and 
wherein the second address comprises an address of a second device, different from the first device, associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039 [different devices with different addresses]).

With respect to claim 23, Emam teaches The method of claim 1, 
wherein the determining further comprises determining, based on the identity of the source of the incoming communication, a third address (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to different devices with different addresses including third address]), and 
wherein the sending further comprises sending the incoming communication indicating the third address as the destination of the incoming communication (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039 [different devices with different addresses including third address]).

With respect to claim 24, Emam teaches The method of claim 1, wherein the identity of the source of the incoming communication comprises at least one of: 
a source address of the incoming communication; 
a telephone number identifying the source of the incoming communication (caller identification information is provided to a client device; caller ID information can be received or retrieved in a manner as is known in the art, para. 0055; caller identification is received such as caller name, phone number, para. 0056); or 
an email address identifying the source of the incoming communication.

With respect to claim 25, Emam teaches The apparatus of claim 11, 
wherein the first address comprises an address of a first device associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client , and 
wherein the second address comprises an address of a second device, different from the first device, associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039 [different devices with different addresses]).

With respect to claim 26, Emam teaches The one or more non-transitory computer-readable media of claim 16, 
wherein the first address comprises an address of a first device associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039), and 
wherein the second address comprises an address of a second device, different from the first device, associated with the user (a client can set a rule (or set of rules) which indicates that a call from particular individual(s) (e.g., boss, biggest client .  . . ) should be forwarded to a client device (e.g., mobile phone); the client can be required to specifically specify which one a plurality of devices to forward a call to at particular times, para. 0039 [different devices with different addresses]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 11-14 and 16-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
May 8, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447